In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00028-CV

KEVIN PATRICK DUNNE, Appellant             §    On Appeal from County Court at
                                                Law No. 2

                                           §    of Denton County (CV-2021-04341-
V.                                              JP)

                                           §    May 5, 2022

YUNMEI CHEN, Appellee                      §     Per Curiam Memorandum Opinion

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM